Citation Nr: 0207184	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  99-11 089	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a spine condition, 
to include degenerative joint disease.

2.  Entitlement to service connection for a lung disorder.

3.  Entitlement to service connection for esophageal spasms, 
claimed as cardiospasms.

4.  Entitlement to a rating in excess of 30 percent for Post-
traumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1943 to September 1945.

2.  On January 31, 2002, prior to the promulgation of a 
decision in the appeal, the Board of Veteran's Appeals 
(Board) received notification from the appellant requesting a 
withdrawal of his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. §§ 7104, 7105(d)(5) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 20.202, 20.204(b),(c) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran perfected appeals regarding entitlement to 
service connection for a spine condition, coronary artery 
disease, hypertension, a lung disorder, and esophageal spasms 
in October 1998.  He perfected an appeal regarding 
entitlement to an increased rating for PTSD in May 1999.

In a February 2000 rating decision, the Regional Office (RO) 
of the Department of Veterans Affairs (VA) granted service 
connection for coronary artery disease with hypertension, 
satisfying the appeal on those issues.  The appeal on the 
remaining four issues continued, and the veteran requested a 
Travel Board hearing.  He also filed a notice of disagreement 
with the effective date for the grant of service connection 
for his coronary artery disease with hypertension, and a 
statement of the case was issued in December 2000.

A Decision Review Officer informal conference was held in 
March 2001.  The veteran raised a new claim of service 
connection for a bilateral hip condition, and stated that he 
wished his claim of service connection for a lung disorder to 
be considered as part of a claim for an increased rating for 
heart disease.  He stated a desire to continue his appeals 
for an increased rating for PTSD, service connection for 
esophageal spasms, and service connection for a back 
disorder.

A Travel Board hearing was scheduled for February 2002.  
However, in correspondence dated January 31, 2002, the 
veteran stated that he wished "to verify that I wish to 
withdraw my appeal, which is to be heard in front of the 
Travel Board on Tuesday, February 5, at 12:00 noon."  He 
also expressed that he wanted "to begin a new claim" for an 
increased rating for his service-connected heart disease, and 
continue his claim of service connection for a bilateral hip 
condition.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant. 38 
C.F.R. § 20.204(c).  Here, in correspondence received on 
January 16, 2002, the appellant withdrew his appeal of all 
issues pending before the Board.  There remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the appeal is dismissed without prejudice.

The veteran does have pending claims of service connection 
for a bilateral hip disorder and for an increased rating for 
his service-connected heart disease.  These matters are 
referred to the RO for proper development and adjudication.


ORDER

The appeal is dismissed.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


